Simon L. Drury was appointed receiver of the Up-To-Date-Tailoring Company in January 1921 and by order of the Hamilton Common Pleas was authorized to continue business. In July 1921 the business was sold at public sale for insufficient amount to pay the obligations incurred by the receiver.
This action was brought - originally to hold the receiver personally liable for his failure to report to the court that the business was being operated at a loss until the spring of 1921.
The judgment of the Common Pleas in upholding the receiver personally liable 'was affirmed by the Appeals. The receiver in the Supreme Court contends:
1. That due to the fact that he sought ex-perted advice and acted in good faith and to the best of his ability he should not be held personally liable.
2. That as a matter of law a receiver who continues business under order of the court in the absence of negligence and bad faith cannot be held personally liable for the obligations incurred by the receiver.